OPINION ON REHEARING.
A motion for rehearing, fortified by an'elaborate brief, has been carefully considered. Attention may again be called to the fact that although W. H. Fenley began this action October 10, 1917, after the case had been by order of the court dropped from .the docket owing to the absence of the plaintiff’s son in the world war, the son asked to be made a party plaintiff; which was done over the objection of the defendant. Thereafter on December 19, 1919, the father and son as plaintiffs filed an amended petition and on February 9, 1920, filed a second amended petition. At the April term of 1920, the case came on for trial and judgment was rendered.
In the second amended petition it was alleged by both plaintiffs among other things that W. H. Fenley, by reason of the written order upon the defendant, was entitled to immediate possession of the property which was, after the demand, wrongfully detained from him by the defendant. Further, that when the action was begun by W. H. Fenley, plaintiff Franklin Walton Fenley was a soldier stationed at Camp Funston; that he went to France and remained in active service till July, 1919, when he returned home.
“Wherefore plaintiffs pray that they have judgment against the defendant for the possession of the personal property replevined herein . . .”
To this pleading a demurrer was filed and overruled, whereupon the defendant answered by general denial.
It is iterated and reiterated that the trial court based its ruling upon the ground that the partnership agreement between the soldier and defendant was void under the statute of frauds, but we are compelled to decide the case upon the record alone in which we find not the slightest intimation that this was the reason for the trial court’s conclusion. Counsel say that nowhere in the various petitions filed was it claimed by plaintiffs that Franklin Walton Fenley was claiming possession of the property or any right thereto. We call attention to the allegation in the amended petition filed by them j ointly that the‘property was from the time of the refusal to honor the written order “wrongfully detained from plaintiff, W. H. Fenley, by the defendant Ralph Garvin.”
“The one and only question litigated was the question of whether or not the defendant, Garvin, on the 10th of October, 1917, wrongfully detained this property from W. H. Fenley.”
*190The order given to the father and presented to the defendant was simply to turn over the property to the former and the order should be a receipt therefor. Nothing was said in the order about the ownership of the property except that it was referred to as the property “left with you by me for safekeeping.” There is nothing in this to indicate that the son had conveyed it to his father, and certainly nothing inconsistent in his asking two years later to be made a party plaintiff and claiming judgment against the. defendant.
We have then this situation: After the son had come home and been made a party plaintiff, and the case came on for trial on the second amended petition and general denial, it appeared by the opening statements that no question would be made as to the son’s right to possession then or at any time since his return. This possession he had sought to transfer to his father by the written order which had been refused by the defendant. No claim was made by the defendant for damages on account of the father’s possession since first beginning the action. Under these circumstances the court concluded that there was nothing to try. Garvin, while thus conceding, was claiming that the son was not an original party plaintiff and had given no bond “by reason of all of which the defendant Garvin was entitled to a verdict.” The utmost he could have been entitled to had he claimed it, which he did not, as shown by the journal entry, would have been an allowance for the use before the son came home. The finding that when the action was begun the father was entitled to immediate possession was wrong in view of the partnership arrangement which had not been terminated. But this is not sufficient to warrant a reversal, for the reason that in view of the only claim made by the defendant when the case was before the court for trial, such finding did not constitute material error. Such technical error only would at most entitle the defendant to certain costs, and causes are not reversed for mere matters of costs.
The former judgment and opinion must therefore stand.